Case 4:19-cv-00350-ALM-CAN Document 19 Filed 07/26/19 Page 1 of 4 PageID #: 201



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                  )
                                                    )
                                                    ) Civil Action File
        Plaintiff,                                  ) No. 4:19-cv-00350-ALM-CAN
                                                    )
 v.                                                 )
                                                    )
 GRAND INCENTIVES, INC. and                         )
 TIME TRAVEL OF POMPANO                             )
 BEACH, INC.,                                       )
                                                    )
        Defendants.                                 )

               DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Currently pending before the Court is Grand Incentives, Inc. and Time Travel of Pompano

 Beach, Inc.’s (collectively “Defendants”) Motion to Dismiss (Doc. 9) and Motion for Sanctions

 (Doc. 10) (collectively “Motions”). Briefing closed on the Motions on July 22, 2019. Defendants

 file this their Notice of Supplemental Authority (“Notice”) to bring to the Court’s attention

 supplemental authority relevant to the Motions.

        Specifically, Defendants call to the Court’s attention Cunningham v. Carribbean Cruise

 Line, Inc., 3:13-cv-01040, 2015 U.S. Dist. LEXIS 13204 (M.D. Tenn. Feb. 4, 2015) report and

 recommendation adopted, 2015 U.S. Dist. LEXIS 34305, vacated in part, 2015 U.S. Dist. LEXIS

 192605 (vacated on unrelated grounds). In the instant case, Plaintiff postures as though an alleged

 single telephone call to a non-forum, Tennessee area code, cell phone number received by Plaintiff

 while Plaintiff was in Texas, the forum jurisdiction, from Florida corporation Defendants is

 sufficient to establish personal jurisdiction in Texas in a lawsuit arising out of alleged violations

 of the Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227, et seq. However,

 Plaintiff is well aware that such allegations, especially by this Plaintiff, could only be made in bad

 faith. See Carribbean Cruise Line, Inc., 2015 U.S. Dist. LEXIS 13204 at *12-19.
Case 4:19-cv-00350-ALM-CAN Document 19 Filed 07/26/19 Page 2 of 4 PageID #: 202



         Previously, Plaintiff has postured as though alleged multiple (at least (6)) telephone calls

 to Plaintiff’s non-forum, North Carolina area code, cell phone number received by Plaintiff while

 Plaintiff was in Tennessee, the forum jurisdiction, from a Florida corporation defendant was

 sufficient to establish personal jurisdiction in Tennessee in a lawsuit arising out of alleged

 violations of the TCPA. Id. The court rejected Plaintiff’s posture and dismissed his claims for want

 of personal jurisdiction. Id. It is difficult to imagine a more factually analogous case that might be

 applied to a scenario demonstrating a party’s firsthand knowledge that his conduct and/or posture

 could not be reasonably believed to be in good faith.1

         In his Response to Defendants’ Motion for Sanctions ─ which is based in part on Plaintiff’s

 failure to file the Complaint in good faith ─ Plaintiff argues, “the Defendants would have to argue

 and prove not that personal jurisdiction in this case is lacking, but that Plaintiff couldn’t have

 reasonably thought that personal jurisdiction was proper in Texas, despite having received an

 offending call in Texas.” (Doc. 16 ¶ 11). As outlined in the Motions and Replies in Support thereof

 Defendants need not prove personal jurisdiction in this case is lacking. Instead, it is Plaintiff’s

 burden to set forth a prima facie case of personal jurisdiction. Nonetheless, as Plaintiff has

 suggested to be required, the Motions, Replies in Support thereof, and this Notice establish that

 Plaintiff could not have reasonably thought that jurisdiction was proper in Texas.2 Plaintiff’s

 failure to cite his own case and to instead expend the Parties and the Court’s resources citing a

 variety of cases and offering a purported affidavit for an attempted end run around precedent is

 telling. Plaintiff’s relevant conduct is in the record, and he has stated his belief that the Court will



 1
         Especially considering that the primary factual distinction is that in the instant case Plaintiff
 alleges a single phone call is sufficient to establish personal jurisdiction already knowing that six
 (6) similar calls were held as insufficient to establish personal jurisdiction in a similar case.
 2
         The Motions and Replies in Support thereof are sufficient to establish the same, but this
 Notice will further establish the fallacy of Plaintiff’s position.
                                                   -2-
Case 4:19-cv-00350-ALM-CAN Document 19 Filed 07/26/19 Page 3 of 4 PageID #: 203



 not do a thing to deter or punish it. [See Doc. 10 at 3]. Defendants’ ask that the Court review the

 Notice of the aforementioned case law when ruling on their Motions.

        Respectfully submitted, this 26th day of July 2019.

  BROWN FOX, PLLC                                 john@brownfoxlaw.com
  /s/John Lacy Freeman                            (214) 396-9280 (Telephone)
  JOHN L. FREEMAN                                 (214) 327-5001 (Facsimile)
  STATE BAR BAR NO. 07425500                      ATTORNEYS FOR DEFENDANTS
  8111 Preston Road, Suite 300
  Dallas, TX 75225




                                                 -3-
Case 4:19-cv-00350-ALM-CAN Document 19 Filed 07/26/19 Page 4 of 4 PageID #: 204



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 CRAIG CUNNINGHAM,                              )
                                                )
        Plaintiff,                              )   Civil Action File
                                                )   No. 4:19-cv-00350-ALM-CAN
 v.                                             )
                                                )
 GRAND INCENTIVES, INC., and                    )
 TIME TRAVEL OF POMPANO                         )
 BEACH, INC.,                                   )
                                                )
        Defendants.                             )

                                CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing DEFENDANTS’ NOTICE OF

 SUPPLEMENTAL AUTHORITY via U.S. Mail, first-class postage prepaid and addressed as

 follows:


                                      Craig Cunningham
                                        3000 Custer Road
                                          Suite 270-206
                                       Plano, Texas 75075

        This 26th day of July 2019.
                                                    BROWN FOX, PLLC

                                                    /s/John Lacy Freeman
                                                    JOHN L. FREEMAN (BAR NO. 07425500)
                                                    8111 Preston Road, Suite 300
                                                    Dallas, TX 75225
                                                    john@brownfoxlaw.com
                                                    (214) 396-9280 (Telephone)
                                                    (214) 327-5001 (Facsimile)

                                                    ATTORNEYS FOR DEFENDANTS
